Case 2:18-cv-05741-DMG-PLA Document 350 Filed 03/17/21 Page 1 of 1 Page ID #:19461

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.         EDCV18-05741-DMG(PLAx)                                               Date    March 17, 2021
 Title             Lucas R., et al. v. Alex Azar, et al.,




 Present: The                    SHERI PYM, United States Magistrate Judge
 Honorable

                  Kimberly I. Carter                                                       none
                       Deputy Clerk                                              Court Reporter / Recorder


                Attorneys Present for Plaintiffs:                             Attorneys Present for Defendants:

 Carlos R. Holguin               Summer Wynn                                      Benjamin Mark Moss
 Daisy Felt                      Mishan Wroe                                        Ernesto Molina
 Brenda Shum                     Holly S. Cooper
 Michael J. McMahon              Jonathan P Mulligan

 Proceedings:                 Video Conference

      A Video Conference was held in this matter on March 17, 2021. The court and
counsel conferred regarding settlement discussions. The court will hold a follow-up
telephone conference on Wednesday, April 7, 2021 at 10:00 a.m.




                                                                                                   1         :    15
                                                                    Initials of Preparer      KC




CV-90 (10/08)                                       CIVIL MINUTES - GENERAL                                       Page 1 of 1
